Citation Nr: 0900531	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from April 1962 
to June 1977 and from August 1977 to May 1982.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2005 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Fargo, North Dakota.


FINDING OF FACT

Throughout this appeal, the veteran's bilateral hearing loss 
is productive of no more than Level I hearing acuity in his 
right ear and no more than Level II hearing acuity in his 
left ear.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in December 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran never received this notice regarding 
his initial rating claim for bilateral hearing loss.

Nevertheless, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue. 
 See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess; cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).

Under the holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

With respect to the veteran's claims, the Board observes that 
the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the veteran's claims is 
not necessary.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder.  Private treatment records from Altru 
Rehabilitation Center are also of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the veteran was afforded a VA examination in January 2005 
with respect to the issue decided herein.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's service-connected bilateral hearing loss 
has increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.  

Currently, the veteran is service-connected for bilateral 
hearing loss and rated by the RO at zero percent, or 
noncompensable, under the provisions of Diagnostic Code 6100.  
See 38 C.F.R. § 4.85 (2008).  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2008).

The veteran's file contains two hearing tests, one conducted 
by VA in January 2005 and one conducted by a private 
treatment provider in February 2004.  As part of his October 
2005 substantive appeal, the veteran requested that VA refer 
his claim to an audiology specialist to reconcile perceived 
conflicts in these two exams regarding the severity of the 
veteran's hearing loss.  Primarily, the veteran asserted that 
his February 2004 private treatment records show a 
substantially more severe hearing impairment than his VA 
examination.  VA referred this matter to a specialist in 
January 2006.  The specialist observed that the pure tone 
threshold measurements from each exam were generally in 
agreement, but also noted there was a substantial difference 
in the veteran's speech recognition scores.  The specialist 
attributed this difference to the method of testing, as it 
was unclear whether the required Maryland CNC test was used 
by the veteran's February 2004 private treatment provider.  
See 38 C.F.R. § 4.85 (2008) (requiring the Maryland CNC test 
be used to measure speech discrimination for disability 
rating purposes).  The specialist further noted that VA uses 
a recorded male voice for the test, rather than the live 
female voice apparently used by the veteran's private 
provider.  These differences, according to the specialist, 
could have had a substantial effect on the veteran's speech 
recognition above the 1500 Hertz frequency.  Finally, the 
specialist noted that other differences including 
presentation level, word lists, and directions given to the 
veteran could have played a role.  

38 C.F.R. § 4.85 offers specific criteria for establishing a 
rating for hearing loss, including use of the Maryland CNC 
speech discrimination test, but it is not clear whether the 
veteran's February 2004 audiological examiner followed these 
criteria.  Given this uncertainty, the Board has no choice 
but to afford the exam minimal probative value.  In contrast, 
the Board clearly sees the veteran's January 2005 VA examiner 
tested at each of the relevant frequencies and measured the 
veteran's speech recognition according to the Maryland CNC 
test.  The Board finds this exam is the most probative piece 
of evidence for measuring the veteran's hearing loss in 
accordance with 38 C.F.R. § 4.85. 

At his January 2005 VA audiology exam, the veteran scored as 
follows:


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right 
ear
10*
50
50
55
41
Left ear
45
55
55
65
55
*in decibels

Additionally, the veteran scored 96 percent and 90 percent in 
his right and left ears respectively on his Maryland CNC 
speech discrimination test.

Entering these scores into 38 C.F.R. § 4.85, Table VI, 
results show the veteran at Level I in his right ear and 
Level II in his left ear.  Combining these ratings together 
in Table VII of the same regulation gives the veteran a final 
disability rating of zero percent.  This is the only method 
of calculation possible in this case, as Table VIa in 
38 C.F.R. § 4.85 does not apply.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss warrants an increased disability 
rating.  However, in determining the actual degree of 
disability, the Board finds the objective VA examination 
conceived in conformance with 38 C.F.R. § 4.85 is the most 
probative piece of evidence when calculating the degree of 
the veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).

In sum, the Board finds that the preponderance of the 
applicable audiological evidence of record is against a 
disability rating in excess of zero percent.  As a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


